Citation Nr: 0317995	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative left shoulder scarring with left shoulder pain and 
tenderness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for post-
operative left shoulder scarring with pain and tenderness, 
and which assigned a 10 percent evaluation therefor, 
effective from July 30, 1992.  This case was remanded by the 
Board in March 2001; it was returned to the Board in February 
2003.


REMAND

The veteran contends that the evaluation assigned his post-
operative left shoulder scarring with pain and tenderness 
does not accurately reflect the severity of that disability.

The Board notes that, effective August 30, 2002, the 
schedular rating criteria for evaluating disorders of the 
skin, including scars, were changed.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002).  Under the revised criteria, 
compensable evaluations may be assigned based on the area of 
the scar, or based on factors such as instability or pain 
associated with the scar.  See 67 Fed. Reg. 49,590, 49,596 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804).

The record reflects that the Board, in April 2003, provided 
the veteran with the text of the revised schedular criteria 
for evaluating skin disorders pursuant to authority granted 
by 38 C.F.R. § 19.9(b) (2002).  Unfortunately, however, the 
evidence currently on file does not provide sufficient 
information on which to evaluate the veteran's scar under the 
revised criteria.  Specifically, neither clinical treatment 
notes nor the examination reports on file provide any 
findings concerning the area, in square inches or 
centimeters, involved.  Nor is there sufficient evidence to 
determine whether the veteran's scar is unstable.  Under the 
circumstances, the Board is of the opinion that further VA 
examination of the veteran is required in order to accurately 
evaluate his disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
schedule the veteran for an 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's post-
operative left shoulder scarring.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should provide findings that take 
into account all functional 
impairments due to the veteran's § 
1151 left shoulder disability.  The 
examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
the § 1151 left shoulder disability.  
The examiner, in identifying the 
veteran's current degree of 
disability for § 1151 purposes, must 
take into account the degree of 
disability that existed in the left 
shoulder before the surgery and that 
which would have been a certain 
result of such surgery.  The 
examiner should give an opinion as 
to what, if any, additional adverse 
symptomatology the veteran 
experiences in his left shoulder as 
a result of the surgery, including 
any additional increase in left 
shoulder pain and tenderness.  If 
the veteran has additional 
functional impairment, such as might 
be due to the pain and tenderness or 
the bothersome scarring that has 
been recognized by the RO as part of 
the § 1151 disability, the 
functional impairment should be 
equated to limitation of motion so 
that pertinent rating criteria may 
be applied.

The examiner should also respond to 
each of the following questions with 
respect to the left shoulder 
scarring:

(A)  Is the scar superficial (i.e. 
not associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)? 	

(B)  Does the scar cause limited 
motion? 

(C)  What is the area, in square 
inches or square centimeters, 
covered by the scar? 

(D)  Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)? 	
				
(E)  Is the scar painful on 
examination? 

The physician should also provide an 
opinion concerning the impact of the 
veteran's service-connected post-
operative left shoulder scarring 
with pain and tenderness on his 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims 
files, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims files 
was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue on appeal.  The 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including both old 
and new criteria for rating scars, 
and application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown , 
8 Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and any 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

